

Exhibit 10.5
PLY GEM PRIME HOLDINGS, INC.
2004 STOCK OPTION PLAN
INCENTIVE STOCK OPTION AGREEMENT
 
THIS AGREEMENT, dated as of _______________, is entered into by and between Ply
Gem Prime Holdings, Inc., a Delaware corporation (the “Company”),
and ___________________ (the “Optionee”).
 
W I T N E S S E T H:
 
In consideration of the mutual promises and covenants made herein and the mutual
benefits to be derived herefrom, the parties hereto agree as follows:
 
1.  Grant of Stock Option.
 
Subject to the provisions of this Agreement and to the provisions of the Ply Gem
Prime Holdings, Inc. 2004 Stock Option Plan (the “Plan”), the Company hereby
grants to the Optionee as of the date of this Agreement (the “Grant Date”), the
right and option to purchase __________ shares of common stock of the Company,
par value $.01 per share (“Common Stock”) at an exercise price per share equal
to $________ (the “Stock Option”). Unless earlier terminated pursuant to the
terms of this Agreement, the Stock Option shall expire on the tenth anniversary
of the Grant Date. Capitalized terms not defined herein shall have the meaning
set forth in the Plan.
 
The Stock Option is intended to qualify as an Incentive Stock Option, within the
meaning of Section 422 of the Internal Revenue Code, as amended (the “Code”).
If, for any reason, this Stock Option, or any portion thereof, shall not qualify
as an Incentive Stock Option within the meaning of Section 422 of the Code, such
Stock Option, or such portion, shall be treated as a Nonqualified Stock Option
granted under the Plan.
 
While the Plan shall be submitted to the Company’s stockholders for their
approval in a manner and to the degree required by Section 422 of the Code, the
Company cannot guarantee that the special tax treatment described in Section 421
of the Code will apply. For example, if the Optionee sells the Common Stock
acquired pursuant to the exercise of the Stock Option either within two years
after the Grant Date or within one year after the date the Stock Option (or any
part thereof) is exercised, this special tax treatment will not apply.
 
2.  Exercisability of the Stock Option.
 
The Stock Option shall become vested and exercisable with respect to 20% of the
shares covered by the Stock Option on each of the first five anniversaries of
the Grant Date, in each case, subject to earlier termination of the Stock Option
pursuant to this Agreement or the Plan and to the Optionee’s continued
employment with the Company, or any of its subsidiaries or Affiliates, through
such vesting date. Notwithstanding the foregoing, all or a portion of the Stock
Option may become vested earlier than set forth in the preceding sentence upon
the occurrence of a “Liquidity Event” (as defined in Exhibit A hereto), to the
extent necessary such that the vested percentage of the Stock Option following
any such earlier vesting shall be no less than the percentage of Common Stock
held by a stockholder of the Company who executed the Stockholder’s Agreement
(or any predecessor stockholders agreement) as of the Grant Date (an “Original
Stockholder”) that such stockholder may sell or otherwise dispose of in
connection with the Liquidity Event. By way of example and without limitation,
in the event that a Liquidity Event occurs in the second year following the
Grant Date and in connection therewith, the Original Stockholders will each be
permitted to sell 35% of their shares of Common Stock, then the Optionee will be
vested as to 35% of the shares subject to the Stock Option upon the occurrence
of such Liquidity Event and will, upon the second anniversary of the Grant Date,
become vested as to an additional 5% of the shares subject to the Stock Option
such that he will then be vested as to 40% of the shares subject to the Stock
Option. Upon the Optionee’s termination of employment for any reason, the
portion of the Stock Option that is not vested as of such date in accordance
with the foregoing provisions of this Section 2 shall cease vesting and
terminate immediately.
 
3.  Method of Exercise of the Stock Option.
 
(a)  The portion of the Stock Option as to which the Optionee is vested shall be
exercisable by delivery to the Company of a written or electronic notice stating
the number of whole shares to be purchased pursuant to this Agreement and
accompanied by payment of the full purchase price of the shares of Common Stock
to be purchased. Fractional share interests shall be disregarded for this
purpose except they may be accumulated.
 
(b)  The exercise price of the Stock Option shall be paid: (i) in cash or by
certified check or bank draft payable to the order of the Company; (ii) by
exchange of shares of unrestricted Common Stock of the Company already owned by
the Optionee (that have been held by the Optionee for six months prior to
exercise or which were acquired in the open market) and having an aggregate Fair
Market Value equal to the aggregate purchase price, provided, that the Optionee
represents and warrants to the Company that the Optionee has held the shares of
Common Stock free and clear of liens and encumbrances and has held the shares
for at least six months prior to exercise or that such shares were acquired in
the open market; (iii) if there shall be a public market for the Common Stock,
by delivering, along with a properly executed exercise notice to the Company, a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the aggregate exercise price and, if requested by the Optionee, the minimum
amount of any applicable federal, state, local or foreign withholding taxes
required to be withheld by the Company, provided, however, that such exercise
may be implemented solely under a program or arrangement established and
approved by the Company with a brokerage firm selected by the Company; (iv) by
promissory note; or (v) by any other procedure approved by the Committee, or by
a combination of the foregoing. Notwithstanding the foregoing, in no event shall
an Optionee be permitted to exercise an Option in the manner described in clause
(iii) and (iv) of the preceding sentence if the Committee determines that
exercising an Option in such manner would violate the Sarbanes-Oxley Act of
2002. Without limiting the generality of the foregoing, the Committee may, in
its discretion, permit the Optionee’s estate to satisfy the exercise price of
the Stock Option during the exercise period following the Optionee’s death by
relinquishing the unexercised portion of the Stock Option to the Company and
receiving that number of shares of Common Stock the aggregate “spread” of which
on the date of exercise which is equal to the excess of (A) the aggregate Fair
Market Value over (B) the aggregate exercise price of the number of shares of
Common Stock subject to the unexercised portion of the Stock Option.
 
(c)  Prior to the effectiveness of the Optionee’s exercise of the Stock Option,
he or she must enter into the Stockholders Agreement, dated as of February 24,
2006, by and among the Company, Ply Gem Investment Holdings, Inc., a Delaware
corporation and subsidiary of the Company, Caxton-Iseman (Ply Gem), L.P. and the
Other Investors and management stockholders, as defined therein and executing
such Stockholders Agreement, as in effect from time to time (the “Stockholders
Agreement”).
 
4.  Termination of Employment.
 
(a)  Except as provided in Section 4(b) below with regard to the termination of
the Optionee’s employment for Cause, and Section 4(c) below with regard to the
termination of the Optionee’s employment due to death or Disability, in the
event of the termination of Optionee’s employment, the portion of the Stock
Option, if any, which is exercisable at the time of such termination may be
exercised prior to the earlier of (a) the expiration of the three month period
which commences on the date of termination and (b) the expiration date of the
Stock Option.
 
(b)  In the event of the termination of the Optionee’s employment for Cause, the
Optionee’s entire Stock Option (whether or not vested) shall be forfeited and
canceled in its entirety upon such termination of employment.
 
(c)  In the event of the termination of the Optionee’s employment due to death
(or, in the event of the Optionee’s death following termination of employment
while the Stock Option remains exercisable) the portion of the Stock Option, if
any, which is exercisable at the time of death may be exercised by the
Optionee’s estate or by a person who acquired the right to exercise such Stock
Option by bequest or inheritance or otherwise by reason of the death of the
Optionee at any time prior to the earlier of (a) the first anniversary of the
Optionee’s death and (b) the expiration date of the Stock Option. In the event
of the termination of the Optionee’s employment due to Disability, the portion
of the Stock Option, if any, which is exercisable at the time of such
termination may be exercised by the Optionee or the Optionee’s guardian or legal
representative at any time prior to the earlier of (a) the first anniversary of
such termination and (b) the expiration date of the Stock Option.
 
(d)  Nothing in this Agreement or the Plan shall confer upon the Optionee any
right to continue in the employ of the Company or any of its subsidiaries or
Affiliates or interfere in any way with the right of the Company or any of its
Affiliates to terminate the Optionee’s employment at any time.
 
5.  Nontransferability of the Stock Option.
 
The Stock Option is non-transferable by the Optionee other than by will or the
laws of descent and distribution and the Stock Option may be exercised, during
the lifetime of the Optionee, only by the Optionee or by the Optionee’s guardian
or legal representative or any transferee described above.
 
6.  Rights as a Stockholder.
 
An Optionee or a transferee of the Stock Option shall have no rights as a
stockholder with respect to any shares covered by such Stock Option until the
date when his or her purchase is entered upon the records of the duly authorized
transfer agent of the Company. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property) or
distribution of other rights for which the record date is prior to the date a
stock certificate is issued, except as provided in the Plan.
 
7.  Adjustment in the Event of Change in Stock.
 
In the event of any change in corporate capitalization (including, but not
limited to, a change in the number of shares of Common Stock outstanding), such
as a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the number and kind of shares subject to the Stock
Option and/or the exercise price per share shall be subject to adjustment or
substitution, as determined by the Committee in its sole discretion to put the
Optionee in the same relative position via-a-vis equity and other option holders
as before the change and consistent with adjustments made under the Plan for
other Plan participants who have an outstanding Stock Option. The determination
of the Committee regarding any adjustment will be final and conclusive.
 
Notwithstanding the above, in the event of any of the following:
 
The Company is merged or consolidated with another corporation or entity and, in
connection therewith, consideration is received by shareholders of the Company
in a form other than stock or other equity interests of the surviving entity;
 
All or substantially all of the stock or assets of the Company are acquired by
another person;
 
The reorganization or liquidation of the Company; or
 
The Company shall enter into a written agreement to undergo an event described
in clauses (a), (b), or (c) above,
 
then the Committee may, in its sole discretion and upon at least 10 days advance
notice to the affected persons, cancel this Stock Option and cause the Optionee
to be paid, in cash or stock, or any combination thereof, the value of the
portion of this Stock Option which is then exercisable based upon the price per
share of Stock received or to be received by other shareholders of the Company
in the event.
 
8.  Payment of Transfer Taxes, Fees and Other Expenses.
 
The Company agrees to pay any and all original issue taxes and stock transfer
taxes that may be imposed on the issuance of shares acquired pursuant to
exercise of the Stock Option, together with any and all other fees and expenses
necessarily incurred by the Company in connection therewith. Notwithstanding the
foregoing, the Optionee shall be solely responsible for other taxes (including,
without limitation, federal, state, local or foreign income, social security,
estate or excise taxes) that may be payable as a result of the Optionee’s
participation in the Plan or as a result of the exercise of the Stock Option
and/or the sale, disposition or transfer of any shares of Common Stock acquired
upon the Optionee’s exercise of the Stock Option.
 
9.  Other Restrictions.
 
The exercise of the Stock Option shall be subject to the requirement that, if at
any time the Committee shall determine that (i) the listing, registration or
qualification of the shares of Common Stock subject or related thereto upon any
securities exchange or under any state or federal law, or (ii) the consent or
approval of any government regulatory body or (iii) an agreement by the Optionee
with respect to the disposition of shares of Common Stock, is necessary or
desirable as a condition of, or in connection with, such exercise or the
delivery or purchase of shares pursuant thereto, then in any such event, such
exercise shall not be effective unless such listing, registration,
qualification, consent, or approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.
 
The Company may, but will in no event be obligated to, register any securities
issuable upon the exercise of all or any portion of the Stock Option pursuant to
the Securities Act of 1933 (as now in effect or as hereafter amended) or to take
any other affirmative action in order to cause the exercise of the Stock Option
or the issuance of shares pursuant thereto to comply with any law or regulation
of any governmental authority. The certificates representing shares issued to
Optionee hereunder shall bear such legends as Company determines appropriate
referring to restrictions on the transfer of such shares imposed by this
Agreement and such other legends as are required or appropriate under applicable
law.
 
10.  Disqualifying Disposition.
 
The Optionee agrees and covenants that if he disposes of any of the Common Stock
in a “disqualifying disposition,” as described in Section 422 of the Code, he
will immediately contact the Company to inform it of such event.
 
11.  Taxes and Withholding.
 
As a condition of the exercise of the Stock Option, the Optionee shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
upon the exercise of such Stock Option and the Company shall, to the extent
permitted or required by law, have the right to deduct from any payment of any
kind otherwise due to the Optionee, federal, state and local taxes of any kind
required by law to be withheld upon the exercise of such Stock Option.
 
12.  Notices.
 
All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
 
If to the Optionee: to the address specified in Exhibit A hereto


If to the Company:
 
Ply Gem Prime Holdings, Inc.
c/o Caxton-Iseman Capital, Inc.
500 Park Avenue
8th Floor
New York, New York 10022
Attention: Chairman
Telecopy: (212) 832-9450
 
, or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 12. Notice and
communications shall be effective when actually received by the addressee.
 
13.  Effect of Agreement.
 
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company, and to
any transferee or successor of the Optionee pursuant to Section 5.
 
14.  Laws Applicable to Construction.
 
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.
 
15.  Severability.
 
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
If the final judgment of a court of competent jurisdiction declares that any
provision of this Agreement is invalid or unenforceable, the parties hereto
agree that the court making the determination of invalidity or unenforceability
shall have the power, and is hereby directed, to reduce the scope, duration or
area of the provision, to delete specific words or phrases and to replace any
invalid or unenforceable provision with a provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable provision and this Agreement shall be enforceable as so modified.
 
16.  Conflicts and Interpretation.
 
This Agreement is subject to all the terms, conditions and provisions of the
Plan. In the event of any conflict between this Agreement and the Plan, the Plan
shall control. In the event of any ambiguity in this Agreement, any term which
is not defined in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to (i)
interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.
 
17.  Headings.
 
The headings of Sections herein are included solely for convenience of reference
and shall not affect the meaning or interpretation of any of the provisions of
this Agreement.
 
18.  Amendment.
 
This Agreement may not be modified, amended or waived, to the extent it would
impair the rights of the Optionee, except by an instrument in writing signed by
both parties hereto. The waiver by either party of compliance with any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.
 
19.  Term.
 
The term of this Agreement is ten years from the Grant Date, unless terminated
prior to such date in accordance with the provisions herein.
 
20.  Counterparts.
 
This Agreement may be executed in counterparts, which together shall constitute
one and the same original.
 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, as of the date first above written, the Company has caused
this Agreement to be executed on its behalf by a duly authorized officer and the
Optionee has hereunto set the Optionee’s hand.
 
                PLY GEM PRIME HOLDINGS, INC.






                ________________________________
                By:
                Title:






                _______________________________
 



Doc #:NY7:162176.1


--------------------------------------------------------------------------------




Exhibit A to 
Incentive Stock Option Agreement
of PlyGem Prime Holdings, Inc.




Date of Option Grant:  


Name and Address
of Optionee:   
    ________________________________
    ________________________________
    

Number of Shares
Subject to Stock Option: 


Exercise Price per Share: 


“Liquidity Event” means any transaction in which Caxton-Iseman (Ply Gem), L.P.
has the right to exercise “Drag Along Rights” pursuant to Section 4.7 of the
Stockholders Agreement or the closing of the initial underwritten public
offering of shares of Common Stock pursuant to an effective registration
statement under the Securities Act.






 